339 F.2d 752
R. A. HOLMAN & CO., Inc., Appellant,v.SECURITIES AND EXCHANGE COMMISSION et al., Appellees.
No. 18295.
No. 18444.
United States Court of Appeals District of Columbia Circuit.
Argued November 16, 1964.
Decided November 25, 1964.

Mr. Edgar H. Brenner, Washington, D. C., with whom Messrs. Milton V. Freeman and Werner J. Kronstein, Washington, D. C., were on the brief, for appellant.
Mr. John D. Hawke, Jr., Washington, D. C., also entered an appearance for appellant in No. 18,444.
Messrs. David Ferber, Associate Gen. Counsel, and Michael Joseph, Atty., Securities and Exchange Commission, with whom Messrs. Philip A. Loomis, Jr., Gen. Counsel, and John A. Dudley, Special Counsel, Securities and Exchange Commission, were on the brief, for appellees.
Before PRETTYMAN, Senior Circuit Judge, and WRIGHT and McGOWAN, Circuit Judges.
PER CURIAM:


1
This administrative proceeding has been before this court on three prior occasions. Securities & Exchange Com'n v. R. A. Holman & Co., 116 U.S.App.D.C. 279, 323 F.2d 284, cert. denied, 375 U.S. 943, 84 S. Ct. 350, 11 L. Ed. 2d 274 (1963); R. A. Holman & Co. v. Securities and Exchange Commission, 112 U.S.App.D.C. 43, 299 F.2d 127, cert. denied, 370 U.S. 911, 82 S. Ct. 1257, 8 L. Ed. 2d 404 (1962); R. A. Holman & Co., Inc. v. Securities and Exchange Commission, No. 18300, petition for writ of mandamus or prohibition denied by order, January 28, 1964. For the reasons stated by this court in the two opinions cited, this present proceeding should be dismissed for failure of the appellant to exhaust its administrative remedies.


2
It is so ordered.